DETAILED ACTION
This action is in response to the amendment 02/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/20/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Indication of Allowable Subject Matter Widthdrawn
After further consideration, the indicated allowability of claims 11 and 24 is/are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 14, 15 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,617,858; (hereinafter Baumgaertl) in view of US Pub. No.  2016/0203932; (hereinafter Niehoff).

Regarding claim 1, Baumgaertl [e.g. Fig. 1] discloses an apparatus comprising: a switch [e.g. 2], an operational state [e.g. switch 2 conducting] of which controls delivery of current through a load [e.g. at line 1], a magnitude of the current through the load varying over time [e.g. Alternating current (AC); Abstract recites “The current is measured according to magnitude and phase in such a way that only the fundamental wave of the current between precisely determined current zero crossings is sampled at a low sampling rate”]; a current monitor [e.g. 5 – 7, 10 – 12] operative to produce, for each of multiple cycles of monitoring the magnitude of the current [e.g. col. 1, line 66 – col. 2, line 4 recite “measuring the current according to magnitude and phase so that only the fundamental wave of the current is sampled at a low sampling rate between precisely determined current zero crossings, and the root mean square is calculated on the basis of the measured phase angle and the amplitude”], a current sense value based on integrating sample magnitudes of the current over a respective time duration [e.g. col. 2, lines 19 – 22 recites “A Rogowski coil 5 that is connected to an integrator 6 and a normalizing amplifier 7 is assigned to main conducting path 1 and used to measure the current”] for each of the multiple cycles [e.g. col. 1, line 66 – col. 2, line 4 above]; and a controller [e.g. 3 – 4 and 8] operative to control the operational state of the switch [e.g. by tripping signal; claim 5 recites “the microprocessor determining a root mean square as a function of the value pairs and generating a tripping signal as a function of the root mean square”].
Baumgaertl fails to disclose to control operational state of the switch based upon comparison, via a comparator, of the current sense value to an over-current threshold value.
Niehoff [e.g. Figs. 1 and 5] teaches to control operational state of the switch [e.g. SW1] based upon comparison, via a comparator [e.g. Fig. 5; COMP], of the current sense value to an over-current threshold value [e.g. paragraph 028 recites “the processing unit may be arranged to determine an overcurrent situation if the RMS value of the load current is above a predetermined threshold current value (i.e. during a longer time period).” Paragraph 065 recites “The RMS load current is mainly used to detect overcurrents, i.e. if the RMS value of the load current is above a predetermined threshold current value for a predetermined amount of time, an overcurrent situation is detected.” Paragraph 086 recites “the processing unit is arranged to control the circuit breaker by controlling the bypass switch (SW1) to an off state immediately upon detection of an overcurrent situation”].


Regarding claim 2, Baumgaertl [e.g. Fig. 1] discloses wherein the current sense value represents a squared approximation of an RMS (Root Mean Square) current through the load during the respective time duration [e.g. col. 1, line 63 – col. 2, line 6 recites “One particular advantage of the present invention is that the tripping precision of electronic tripping devices in circuit breakers can be significantly improved at a low cost, using simple means, by measuring the current according to magnitude and phase so that only the fundamental wave of the current is sampled at a low sampling rate between precisely determined current zero crossings, and the root mean square is calculated on the basis of the measured phase angle and the amplitude. To achieve this, a PLL circuit with a downstream zero switch is provided parallel to the input of the A/D converter and to a port input of the microprocessor”].

Regarding claim 14, Baumgaertl [e.g. Fig. 1] discloses a method comprising: sampling [e.g. 5 – 7, 10 – 12] a magnitude of current through a load [e.g. at line 1], the magnitude of the current through the load varying over time during a time duration [e.g. Alternating current (AC); Abstract recites “The current is measured according to magnitude and phase in such a way that only the fundamental wave of the current between precisely determined current zero crossings is sampled at a low sampling rate”]; for each of multiple cycles of sampling the magnitude of the current [e.g. col. 1, line 66 – col. 2, line 4 recite “measuring the current according to magnitude and phase so that only the fundamental wave of the current is sampled at a low sampling rate between precisely determined current zero crossings, and the root mean square is calculated on the basis of the measured phase angle and the amplitude”], producing a current sense value based on integrating sample magnitudes of the current through the load over a respective time duration [e.g. col. 2, lines 19 – 22 recites “A Rogowski coil 5 that is connected to an integrator 6 and a normalizing amplifier 7 is assigned to main conducting path 1 and used to measure the current”] for each of the multiple cycles [e.g. col. 1, line 66 – col. 2, line 4 above], the current through the load controlled via a switch [e.g. 2] through which the current passes; and controlling [e.g. 3 – 4 and 8] an operational state of the switch [e.g. by tripping signal; claim 5 recites “the microprocessor determining a root mean square as a function of the value pairs and generating a tripping signal as a function of the root mean square”].
Baumgaertl fails to disclose controlling an operational state of the switch based upon a comparison of the current sense value with respect to an over-current threshold value.
Niehoff [e.g. Figs. 1 and 5] teaches controlling an operational state of the switch [e.g. SW1] based upon a comparison [e.g. Fig. 5; COMP] of the current sense value with respect to an over-current threshold value [e.g. paragraph 028 recites “the processing unit may be arranged to determine an overcurrent situation if the RMS value of the load current is above a predetermined threshold current value (i.e. during a longer time period).” Paragraph 065 recites “The RMS load current is mainly used to detect overcurrents, i.e. if the RMS value of the load current is above a predetermined threshold current value for a predetermined amount of time, an overcurrent situation is detected.” Paragraph 086 recites “the processing unit is arranged to control the circuit breaker by controlling the bypass switch (SW1) to an off state immediately upon detection of an overcurrent situation”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl controlling an operational state of the switch based upon a comparison of the current sense value with respect to an over-current threshold value as taught by Niehoff in order of being able to provide overcurrent protection.

Regarding claim 15, Baumgaertl [e.g. Fig. 1] discloses further comprising: producing the current sense value as a squared approximation of an RMS (Root Mean Square) current through the load during the respective time duration [e.g. col. 1, line 63 – col. 2, line 6 recites “One particular advantage of the present invention is that the tripping precision of electronic tripping devices in circuit breakers can be significantly improved at a low cost, using simple means, by measuring the current according to magnitude and phase so that only the fundamental wave of the current is sampled at a low sampling rate between precisely determined current zero crossings, and the root mean square is calculated on the basis of the measured phase angle and the amplitude. To achieve this, a PLL circuit with a downstream zero switch is provided parallel to the input of the A/D converter and to a port input of the microprocessor”].

Regarding claim 34, Baumgaertl discloses wherein the sample magnitudes of the current are digital samples [e.g. col. 22 – 24 recites “The current signals obtained from this circuit arrangement are processed in a microprocessor 8 after they have been converted by an A/D converter 9 to a form suitable for this purpose”].

Claim(s) 3, 5 – 11, 16 18 – 24, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgaertl in view of Niehoff and further in view of US Pub. No. 2020/0076349; (hereinafter Balakrishnan).

Regarding claim 3, Baumgaertl fails to disclose wherein the current monitor is operative to receive a current limit value; and wherein the overcurrent threshold value represents a square of the RMS current limit value.
Balakrishnan [e.g. Fig. 2] teaches wherein the current monitor [e.g. 22,38,58] is operative to receive a current limit value [e.g. nominal load current IN,RMS]; and wherein the overcurrent threshold value represents a square of the RMS current limit value [e.g. Fig. 2; IN,RMS2; paragraph 014 recites “IN,RMS is a root-mean-square (RMS) value of the nominal current IN”]
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the current monitor is operative to receive a current limit value; and wherein the overcurrent threshold value represents a square of the RMS current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 5, Baumgaertl fails to disclose wherein a first signal path of the current monitor includes a first multiplier stage, the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the sample magnitudes of the current over the respective time duration; and wherein a second signal path of the current monitor includes a second multiplier stage, the second multiplier stage operative to derive the current sense value based at least in part on squaring a received current limit value.
Balakrishnan [e.g. Fig. 2] teaches wherein a first signal path of the current monitor includes a first multiplier stage [e.g. 58], the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the sample magnitudes of the current over the respective time duration [e.g. IP,RMS is squared at 58]; and wherein a second signal path of the current monitor includes a second multiplier stage [e.g. 54]  the second multiplier stage operative to derive the current sense value based at least in part on squaring a received current limit value [e.g. IN,RMS is squared at 54; paragraph 020 recites “Following the RMS calculator circuits 38, 40, first multiplier&subtractor circuits 54, 56 are provided for generating first difference signals (the values of which correspond to IP,RMS2−IN,RMS2) based on the respective RMS values, and second multiplier&subtractor circuits 58, 60 for generating second difference signals (the values of which correspond to IN,RMS 2−IP,RMS2) based on the respective RMS values.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein a first signal path of the current monitor includes a first multiplier stage, the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the sample magnitudes of the current over the respective time duration; and wherein a second signal path of the current monitor includes a second multiplier stage, the second multiplier stage operative to derive the current sense value based at least in part on squaring a received current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 6, Baumgaertl fails to disclose wherein the received current limit value is an RMS (Root Mean Square) current value.
Balakrishnan [e.g. Fig. 2] teaches wherein the received current limit value [e.g. IN,RMS] is an RMS (Root Mean Square) current value [e.g. nominal load current IN,RMS,
paragraph 014 recites “IN,RMS is a root-mean-square (RMS) value of the nominal current IN”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the received current limit value is an RMS (Root Mean Square) current value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 7, Baumgaertl fails to disclose wherein the current sense value represents a squared approximation of an RMS (Root Mean Square) current through the load.
Balakrishnan [e.g. Fig. 2] teaches wherein the current sense value [e.g. IP,RMS] represents a squared approximation of an RMS (Root Mean Square) current through the load [e.g. paragraph 019 – 020 recites “The detection system 10 has RMS calculator circuits 38, 40 for receiving the current signals on lines 26, 28, and for outputting corresponding root-mean-square (RMS) signals on conductive lines 42, 44. The RMS calculator circuits 38, 40 calculate the respective RMS values (IP,RMS) of the sensed winding currents. The RMS signals correspond to respective load currents IP,RMS. Following the RMS calculator circuits 38, 40, first multiplier&subtractor circuits 54, 56 are provided for generating first difference signals (the values of which correspond to IP,RMS2−IN,RMS2) based on the respective RMS values, and second multiplier&subtractor circuits 58, 60 for generating second difference signals (the values of which correspond to IN,RMS 2−IP,RMS2) based on the respective RMS values.”]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the current sense value represents a squared approximation of an RMS (Root Mean Square) current through the load as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 8, Baumgaertl fails to disclose wherein the current monitor includes a first circuit path and a second circuit path inputted to a comparator, the first circuit path operative to receive the sample magnitudes of the current over the respective time duration, the second circuit path operative to derive the overcurrent threshold value from a received current limit value.
Balakrishnan [e.g. Fig. 2] teaches wherein the current monitor includes a first circuit path [e.g. 38, 58] and a second circuit path [e.g. 38, 54] inputted to a comparator [e.g. 62], the first circuit path operative to receive the sample magnitudes of the current over the respective time duration [e.g. 26], the second circuit path operative to derive the overcurrent threshold value [e.g. IN,RMS] from a received current limit value [e.g. IN].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the current monitor includes a first circuit path and a second circuit path inputted to a comparator, the first circuit path operative to receive the sample magnitudes of the current over the respective time duration, the second circuit path operative to derive the overcurrent threshold value from a received current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 9, Baumgaertl fails to disclose wherein the first circuit path includes a first multiplier stage, the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the received sample magnitudes of the current over the respective time duration.
Balakrishnan [e.g. Fig. 2] teaches wherein the first circuit path includes a first multiplier stage [e.g. 58], the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the received sample magnitudes of the current over the respective time duration [e.g. INRMS2; paragraph 020].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the first circuit path includes a first multiplier stage, the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the received sample magnitudes of the current over the respective time duration as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 10, Baumgaertl fails to wherein the second circuit path of the current monitor includes a multiplier stage, the second circuit path operative to produce the overcurrent threshold value based on squaring the received RMS current limit value.
Balakrishnan [e.g. Fig. 2] teaches wherein the second circuit path of the current monitor includes a multiplier stage [e.g. 54], the second circuit path operative to produce the overcurrent threshold value based on squaring the received RMS current limit value [e.g. Fig. 2; IN,RMS2; paragraph 014 recites “IN,RMS is a root-mean-square (RMS) value of the nominal current IN”]
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the second circuit path of the current monitor includes a multiplier stage, the second circuit path operative to produce the overcurrent threshold value based on squaring the received RMS current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 11, Baumgaertl [e.g. Fig. 1] discloses an apparatus comprising: a switch [e.g. 2], an operational state [e.g. switch 2 conducting] of which controls delivery of current through a load [e.g. at line 1], a magnitude of the current through the load varying over time during a time duration [e.g. Alternating current (AC); Abstract recites “The current is measured according to magnitude and phase in such a way that only the fundamental wave of the current between precisely determined current zero crossings is sampled at a low sampling rate”]; a current monitor [e.g. 5 – 7, 10 – 12] operative to produce a current sense value based on integrating sample magnitudes of the current over the time duration [e.g. col. 2, lines 19 – 22 recites “A Rogowski coil 5 that is connected to an integrator 6 and a normalizing amplifier 7 is assigned to main conducting path 1 and used to measure the current”]; a controller [e.g. 3 – 4 and 8] operative to control the operational state of the switch [e.g. by tripping signal; claim 5 recites “the microprocessor determining a root mean square as a function of the value pairs and generating a tripping signal as a function of the root mean square”].
Baumgaertl fails to disclose to control operational state of the switch based upon comparison, via a comparator, of the current sense value to an over-current threshold value; wherein the current monitor includes a first circuit path and a second circuit path inputted to a comparator, the first circuit path operative to receive the sample magnitudes of the current over the time duration, the second circuit path operative to derive the overcurrent threshold value from a received current limit value; wherein the first circuit path includes a first multiplier stage, the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the received sample magnitudes of the current over the time duration; wherein the second circuit path of the current monitor includes a multiplier stage, the second circuit path operative to produce the overcurrent threshold value based on squaring the received current limit value; wherein the first current path of the current monitor includes an integrator operative to sum the squares of the sample magnitude of the current.
Niehoff [e.g. Figs. 1 and 5] teaches to control operational state of the switch [e.g. SW1] based upon comparison, via a comparator [e.g. Fig. 5; COMP], of the current sense value to an over-current threshold value [e.g. paragraph 028 recites “the processing unit may be arranged to determine an overcurrent situation if the RMS value of the load current is above a predetermined threshold current value (i.e. during a longer time period).” Paragraph 065 recites “The RMS load current is mainly used to detect overcurrents, i.e. if the RMS value of the load current is above a predetermined threshold current value for a predetermined amount of time, an overcurrent situation is detected.” Paragraph 086 recites “the processing unit is arranged to control the circuit breaker by controlling the bypass switch (SW1) to an off state immediately upon detection of an overcurrent situation”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by to control operational state of the switch based upon comparison, via a comparator, of the current sense value to an over-current threshold value as taught by Niehoff in order of being able to provide overcurrent protection.
Balakrishnan [e.g. Fig. 2] teaches wherein the current monitor includes a first circuit path [e.g. 38, 58, 62] and a second circuit path [e.g. 38, 54, 62] inputted to a comparator [e.g. 66], the first circuit path operative to receive the sample magnitudes of the current over the time duration [e.g. 26], the second circuit path operative to derive the overcurrent threshold value [e.g. IN,RMS] from a received current limit value [e.g. IN]; wherein the first circuit path includes a first multiplier stage [e.g. 58], the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the received sample magnitudes of the current over the time duration [e.g. INRMS2; paragraph 020]; wherein the second circuit path of the current monitor includes a multiplier stage [e.g. 54], the second circuit path operative to produce the overcurrent threshold value based on squaring the current limit value [e.g. Fig. 2; IN,RMS2]; wherein the first current path of the current monitor includes an integrator [e.g. 62] operative to sum the squares of the sample magnitude of the current [e.g. by integrating; paragraph 022 recites “the integrator circuits 62, 64 receive the difference signals and generate time-integrated signals”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the current monitor includes a first circuit path and a second circuit path inputted to a comparator, the first circuit path operative to receive the sample magnitudes of the current over the time duration, the second circuit path operative to derive the overcurrent threshold value from a received current limit value; wherein the first circuit path includes a first multiplier stage, the first multiplier stage operative to derive the current sense value based at least in part on squaring each of the received sample magnitudes of the current over the time duration; wherein the second circuit path of the current monitor includes a multiplier stage, the second circuit path operative to produce the overcurrent threshold value based on squaring the received current limit value; wherein the first current path of the current monitor includes an integrator operative to sum the squares of the sample magnitude of the current as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 16, Baumgaertl fails to disclose further comprising: receiving a current limit value; and squaring the current limit value to produce the overcurrent threshold value.
Balakrishnan [e.g. Fig. 2] teaches further comprising: receiving [e.g. 22,38,58] a current limit value [e.g. nominal load current IN,RMS]; and squaring the current limit value to produce the overcurrent threshold value [e.g. nominal load current IN,RMS2]; and wherein the overcurrent threshold value represents a square of the RMS current limit value [e.g. Fig. 2; IN,RMS2; paragraph 014 recites “IN,RMS is a root-mean-square (RMS) value of the nominal current IN”]
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by further comprising: receiving a current limit value; and squaring the current limit value to produce the overcurrent threshold value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 18, Baumgaertl fails to disclose further comprising: via a first multiplier stage, deriving the current sense value based at least in part on squaring each of the respective sample magnitudes of the current over the respective time duration; and via a second multiplier stage, deriving the overcurrent threshold value based at least in part on squaring a received current limit value.
Balakrishnan [e.g. Fig. 2] teaches further comprising: via a first multiplier stage [e.g. 58], deriving the current sense value based at least in part on squaring each of the respective sample magnitudes of the current over the respective time duration [e.g. IP,RMS is squared at 58]; and via a second multiplier stage [e.g. 54]  , deriving the overcurrent threshold value based at least in part on squaring a received current limit value [e.g. IN,RMS is squared at 54; paragraph 020 recites “Following the RMS calculator circuits 38, 40, first multiplier&subtractor circuits 54, 56 are provided for generating first difference signals (the values of which correspond to IP,RMS2−IN,RMS2) based on the respective RMS values, and second multiplier&subtractor circuits 58, 60 for generating second difference signals (the values of which correspond to IN,RMS 2−IP,RMS2) based on the respective RMS values.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by further comprising: via a first multiplier stage, deriving the current sense value based at least in part on squaring each of the respective sample magnitudes of the current over the respective time duration; and via a second multiplier stage, deriving the overcurrent threshold value based at least in part on squaring a received current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 19, Baumgaertl fails to disclose wherein the overcurrent threshold value is an RMS (Root Mean Square) current limit value.
Balakrishnan [e.g. Fig. 2] teaches wherein the overcurrent threshold value [e.g. IN,RMS] is an RMS (Root Mean Square) current limit value [e.g. nominal load current IN,RMS, paragraph 014 recites “IN,RMS is a root-mean-square (RMS) value of the nominal current IN”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the overcurrent threshold value is an RMS (Root Mean Square) current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 20, Baumgaertl fails to disclose wherein the current sense value represents a squared approximation of an RMS (Root Mean Square) current through the load.
Balakrishnan [e.g. Fig. 2] teaches wherein the current sense value represents a squared approximation of an RMS (Root Mean Square) current through the load [e.g. paragraph 019 – 020 recites “The detection system 10 has RMS calculator circuits 38, 40 for receiving the current signals on lines 26, 28, and for outputting corresponding root-mean-square (RMS) signals on conductive lines 42, 44. The RMS calculator circuits 38, 40 calculate the respective RMS values (IP,RMS) of the sensed winding currents. The RMS signals correspond to respective load currents IP,RMS. Following the RMS calculator circuits 38, 40, first multiplier&subtractor circuits 54, 56 are provided for generating first difference signals (the values of which correspond to IP,RMS2−IN,RMS2) based on the respective RMS values, and second multiplier&subtractor circuits 58, 60 for generating second difference signals (the values of which correspond to IN,RMS 2−IP,RMS2) based on the respective RMS values.”]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the current sense value represents a squared approximation of an RMS (Root Mean Square) current through the load as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 21, Baumgaertl fails to disclose further comprising: deriving the current sense value from the sample magnitudes of the current over the respective time duration; and deriving the overcurrent threshold value from a received current limit value.
Balakrishnan [e.g. Fig. 2] teaches further comprising: deriving the current sense value from the sample magnitudes of the current over the respective time duration [e.g. IP,RMS is squared at 58]; and deriving the overcurrent threshold value [e.g. IN,RMS] from a received current limit value [e.g. IN].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by further comprising: deriving the current sense value from the sample magnitudes of the current over the respective time duration; and deriving the overcurrent threshold value from a received current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 22, Baumgaertl fails to disclose further comprising: deriving the current sense value based at least in part on squaring each of the sample magnitudes of the current over the respective time duration.
Balakrishnan [e.g. Fig. 2] teaches further comprising: deriving the current sense value based at least in part on squaring each of the sample magnitudes of the current over the respective time duration [e.g. IP,RMS is squared at 58].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by further comprising: deriving the current sense value based at least in part on squaring each of the sample magnitudes of the current over the respective time duration as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 23, Baumgaertl fails to disclose further comprising: producing the overcurrent threshold value based on squaring the RMS current value.
Balakrishnan [e.g. Fig. 2] teaches further comprising: producing the overcurrent threshold value based on squaring the received current limit value [e.g. Fig. 2; IN,RMS2; paragraph 014 recites “IN,RMS is a root-mean-square (RMS) value of the nominal current IN”].
		It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by further comprising: producing the overcurrent threshold value based on squaring the received current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 24, Baumgaertl fails to disclose further comprising: summing the squares of the sample magnitudes of the current.
Balakrishnan [e.g. Fig. 2] teaches further comprising: summing [e.g. by integrator 62] the squares of the sample magnitudes of the current [e.g. IP,RMS].
		It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by further comprising: summing the squares of the sample magnitudes of the current as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 30, Baumgaertl fails to disclose wherein the current monitor includes: a multiplier stage operative to square each of the sample magnitudes of the current over the respective time duration; and an integrator operative to sum the squared sample magnitudes of the current.
Balakrishnan [e.g. Fig. 2] teaches wherein the current monitor includes: a multiplier stage [e.g. 58] operative to square each of the sample magnitudes of the current over the respective time duration [e.g. IP,RMS is squared at 58]; and an integrator [e.g. 62] operative to sum the squared sample magnitudes of the current [e.g. paragraph 023 recites “the time-integrated signals may be output from the respective integrator circuits 62, 64”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the current monitor includes: a multiplier stage operative to square each of the sample magnitudes of the current over the respective time duration; and an integrator operative to sum the squared sample magnitudes of the current as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Regarding claim 32, Baumgaertl fails to disclose wherein the current monitor is operative to receive a current limit value and produce the over-current threshold value from the current limit value; and wherein the over-current threshold value represents a square of the current limit value.
Balakrishnan [e.g. Fig. 2] teaches wherein the current monitor is operative to receive a current limit value [e.g. nominal load current IN,RMS] and produce the over-current threshold value [e.g. nominal load current IN,RMS2] from the current limit value; and wherein the over-current threshold value represents a square of the current limit value [e.g. Fig. 2; IN,RMS2; paragraph 014 recites “IN,RMS is a root-mean-square (RMS) value of the nominal current IN”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by wherein the current monitor is operative to receive a current limit value and produce the over-current threshold value from the current limit value; and wherein the over-current threshold value represents a square of the current limit value as taught by Balakrishnan in order of being able to provide safety measurements based on load over-temperature detection.

Claim(s) 28 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgaertl in view of Niehoff and further in view of US Pub. No. 2017/0038784; (hereinafter Rahman).

Regarding claim 28, Baumgaertl discloses the apparatus of claim 1.
Baumgaertl fails to disclose a system comprising: a circuit substrate; the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate.
Rahman [e.g. Fig. 1] teaches a system comprising: a circuit substrate [e.g. substrate of die 24; paragraph 015 recites “resistor RREF is integrated as part of an integrated circuit die 24 into which transistor 14 is formed and is actually the substrate resistance of that die”, paragraph 018 recites “die 24 is shown to include a substrate resistance RSUB which, as detailed below, is a distributed resistance throughout the substrate of the die”; paragraph 022 recites “integrated circuit die 24 is a single module with its own device substrate”], the apparatus coupled to the circuit substrate [e.g. as shown in Fig. 1]; and wherein the load is coupled to the substrate [e.g. load 18 coupled to substrate of 24]..
		It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by a system comprising: a circuit substrate; the apparatus coupled to the circuit substrate; and wherein the load is coupled to the substrate as taught by Rahman in order of being able to provide an integrated circuit.

Regarding claim 29, Baumgaertl discloses the apparatus of claim 1.
Baumgaertl fails to disclose a method comprising: receiving a circuit substrate; and coupling the apparatus of claim 1 to the circuit substrate.
Rahman [e.g. Fig. 1] teaches a method comprising: receiving a circuit substrate [e.g. substrate of die 24; paragraph 022 recites “integrated circuit die 24 is a single module with its own device substrate”]; and coupling the apparatus of claim 1 to the circuit substrate [e.g. as shown in Fig. 1].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by a method comprising: receiving a circuit substrate; and coupling the apparatus of claim 1 to the circuit substrate as taught by Rahman in order of being able to provide an integrated circuit.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 1:
“Applicants respectfully submit that the combination of Baumgaertl’s
implementation of an analog integrator coupled to a winding in view of Niehoff’s
implementation of comparing a monitored RMS load current to a threshold level
does not teach or suggest a switch, an operational state of which controls
delivery of current through a load, a magnitude of the current through the load
varying over time; a current monitor operative to produce, for each of multiple
cycles of monitoring the magnitude of the current, a current sense value based
on integrating sample magnitudes of the current over a respective time duration
for each of the multiple cycles; and a controller operative to control the
operational state of the switch based upon comparison, via a comparator, of the
current sense value to an over-current threshold value in a manner as recited by
the claimed invention.”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Baumgaertl [e.g. Fig. 1] discloses an apparatus comprising: a switch [e.g. 2], an operational state [e.g. switch 2 conducting] of which controls delivery of current through a load [e.g. at line 1], a magnitude of the current through the load varying over time [e.g. Alternating current (AC); Abstract recites “The current is measured according to magnitude and phase in such a way that only the fundamental wave of the current between precisely determined current zero crossings is sampled at a low sampling rate”]; a current monitor [e.g. 5 – 7, 10 – 12] operative to produce, for each of multiple cycles of monitoring the magnitude of the current [e.g. col. 1, line 66 – col. 2, line 4 recite “measuring the current according to magnitude and phase so that only the fundamental wave of the current is sampled at a low sampling rate between precisely determined current zero crossings, and the root mean square is calculated on the basis of the measured phase angle and the amplitude”], a current sense value based on integrating sample magnitudes of the current over a respective time duration [e.g. col. 2, lines 19 – 22 recites “A Rogowski coil 5 that is connected to an integrator 6 and a normalizing amplifier 7 is assigned to main conducting path 1 and used to measure the current”] for each of the multiple cycles [e.g. col. 1, line 66 – col. 2, line 4 above]; and a controller [e.g. 3 – 4 and 8] operative to control the operational state of the switch [e.g. by tripping signal; claim 5 recites “the microprocessor determining a root mean square as a function of the value pairs and generating a tripping signal as a function of the root mean square”].
Baumgaertl fails to disclose to control operational state of the switch based upon comparison, via a comparator, of the current sense value to an over-current threshold value.
Niehoff [e.g. Figs. 1 and 5] teaches to control operational state of the switch [e.g. SW1] based upon comparison, via a comparator [e.g. Fig. 5; COMP], of the current sense value to an over-current threshold value [e.g. paragraph 028 recites “the processing unit may be arranged to determine an overcurrent situation if the RMS value of the load current is above a predetermined threshold current value (i.e. during a longer time period).” Paragraph 065 recites “The RMS load current is mainly used to detect overcurrents, i.e. if the RMS value of the load current is above a predetermined threshold current value for a predetermined amount of time, an overcurrent situation is detected.” Paragraph 086 recites “the processing unit is arranged to control the circuit breaker by controlling the bypass switch (SW1) to an off state immediately upon detection of an overcurrent situation”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Baumgaertl by to control operational state of the switch based upon comparison, via a comparator, of the current sense value to an over-current threshold value as taught by Niehoff in order of being able to provide overcurrent protection.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claim(s) 4, 12 – 13, 17, 25 – 26, 31, 33, 35 – 37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the current monitor includes: a multiplier stage operative to square each of the sample magnitudes of the current over the time duration; an integrator operative to sum the squared sample magnitudes of the current; and a divider operative to bit shift divide a summation of the squares of the sample magnitudes of the current by a predetermined value, the predetermined value being based on a number of the sample magnitudes of the current obtained during the time duration”.
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the first circuit path of the current monitor includes a divider operable to divide a summation of the squares of the sample magnitudes of the current by a redetermined
value”.
The primary reason for the indication of the allowability of claim 17 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: squaring each of the sample magnitudes of the current over the time duration; summing the squared sample magnitudes of the current; and bit shift dividing a summation of the squared sample magnitudes of the current by a predetermined value, the predetermined value being based on a number of the sample magnitudes of the current obtained during the time duration”.
The primary reason for the indication of the allowability of claim 25 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: dividing a summation of the squares of the sample magnitudes of the current by a predetermined value to produce the current sense value”.
The primary reason for the indication of the allowability of claim 31 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the current monitor further includes: a divider operative to divide a summation of the squares of the sample magnitudes of the current by a predetermined value, the predetermined value being based on a number of the squared sample magnitudes of the current summed during the respective time duration ”.
The primary reason for the indication of the allowability of claim 33 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the respective time duration represents a deglitch integration time”.
The primary reason for the indication of the allowability of claim 35 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a divider operative to divide a summation of integrated sample magnitudes of the current produced for the respective time duration depending on a number of the sample magnitudes used to produce the summation”.
The primary reason for the indication of the allowability of claim 36 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising: a controller operative to, for each respective cycle of the multiple control cycles, initially set a summation value of integrating the sample magnitudes of the current to zero at a beginning of the respective cycle”.
number of the sample magnitudes used to produce the summation”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838